Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in this application of which claims 2, 5-12 are withdrawn from consideration.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2011/0134070) in view of Mi (US 2013/0277197).

As to claim 1, Wang (Figs. 2, 6) teaches a method for manufacturing a capacitive touch control panel, comprising: 
forming a sensing circuit (Circuit including 112) on a substrate (102), wherein the sensing circuit includes a plurality of sensing electrodes that are disposed in a multi-column arrangement (Shown in Fig. 2); 
forming a communicating structure on the substrate (The metal coating corresponding to the outermost sections of 138, 140, 142, 144 located on 146 prior to patterning) [0053], wherein the communicating structure is conductive, the communicating structure is disposed to be near at least two adjacent side walls of the substrate (Located on the top and right side walls as shown in Fig. 2), and a gap is formed between the communicating structure and the plurality of the sensing electrodes that are near the communicating structure (Gap between the circuitry within 146 and the array of elements 112); 
forming a plurality of bridging structures (The metal coating corresponding to the innermost sections of 138, 140, 142, 144 located on 146 prior to patterning), wherein each of the plurality of bridging structures has one end that is connected to the plurality of the sensing electrodes and the other end that is connected to the communicating structure, and the bridging structures are conductive (Both ends are connected respectively and are conductive); and 
after forming the bridging structures, removing a portion of the communicating structure by laser cutting to form a plurality of output cables (Forming 138, 140, 142, 144 by removing the corresponding portions outside of these elements) [0053], 


However, Wang does not teach utilizing silver glue to print the bridging structures.
On the other hand, Mi (Fig. 4) teaches the bridging structures are formed by silver glue printing (The bridging structures (Corresponding to the bridging structures of Wang) are made of silver glue and can be formed using printing) [0029-0030].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the bridging structure formation of Mi with the touch panel of Wang because the combination would allow for flexibility in manufacturing the touch panel through the use of numerous manufacturing methods. 

As to claim 3, Wang teaches wherein the communicating structure is in one of an L-shaped form, a U-shaped form and a ring shaped form (L-shaped as shown in Fig. 2).

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2011/0134070) in view of Mi (US 2013/0277197) in view of Ishizaki (US 2015/0268776).

As to claim 4, Wang teaches the limitations of claim 1 above.
However, Wang and Mi do not teach cutting the substrate.
On the other hand, Ishizaki (Figs. 12, 31) teaches a substrate cutting step after the step of forming the output cables (The surrounding cables can be formed in the periphery) [0220], wherein the substrate cutting step includes cutting the substrate only or cutting the substrate and the communicating structure simultaneously (Cutting the substrate along DA1); and 
a mark making step before the substrate cutting step (Making the marks AM1), wherein the mark making step includes making a plurality of marks on the substrate, 
wherein in the substrate cutting step, the substrate is cut according to the plurality of marks (The alignment marks AM1 are utilized to cut the substrate) [0244, 0254].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the alignment marks of Ishizaki with the substrate of Wang, as modified by Mi, because the combination would allow for precise cutting of the substrate based on alignment points at fixed locations on the substrate relative to the electrode region.

Response to Arguments
1, 3, 4 have been considered but are moot in view of the new ground(s) of rejection based on the references Wang and Mi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691